NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 18 December 2020 has been entered. Claims 1, 9, and 18 have been amended. Claim 3 has been cancelled. No claims have been added. Claims 1-2 and 4-20 are still pending in this application, with claims 1, 9, and 18 being independent. 

Terminal Disclaimer
The terminal disclaimer filed on 18 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,041,660 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a portable lighting device comprising: a body including a base, a cover movably coupled to the base, and an annular rim supported by the cover, the annular rim defining an opening; 
The closest prior art of record: Feller et al. (US 2015/0198317 A1), Young et al. (US 2019/0178472 A1), and Frey (US 2006/0204328 A1) teach, suggest, or disclose various features of the claimed invention, but fail to teach, suggest, or disclose, alone or in combination: “…a lens coupled to the base of the body, the lens having a lower portion opposite from the body, the lower portion having a similar shape and size as the opening defined by the annular rim, wherein the lower portion of the lens is configured to be received by a body of another portable lighting device, and the opening of the annular rim is configured to receive a lens of yet another portable lighting device…,” as recited in combination with all of the limitations of claim 1.
Claims 2 and 4-8 are allowed as they depend upon, and further limit, allowed claim 1.
Regarding claim 9, the prior art of record does not teach, or merely suggest, a portable lighting device comprising: a body having an interior cavity; a lighting unit supported by the body, the lighting unit including a light emitting diode; a terminal block supported within the interior cavity of the body, the terminal block configured to connect 
The closest prior art of record: Townsend (US 2013/0087672 Al), Wu (US 2007/001399211) and Maurice (US 5,403,976 A), teach, suggest, or disclose various features of the claimed invention, but fail to teach, suggest, or disclose, alone or in combination: “…a port formed in the body in communication with the interior cavity, the port configured to allow an electrical wire to pass into the interior cavity to couple the electrical wire to the terminal block; and a wire clamp supported by the body at the port, the wire clamp being selectively movable relative to the body to cover the port and engage the electrical wire passing through the port…,” as recited in combination with all of the limitations of claim 9.
Claims 10-17 are allowed as they depend upon, and further limit, allowed claim 9.
Regarding claim 18, the prior art of record does not teach, or merely suggest, a portable lighting device comprising: a body including a base having an interior cavity and a cover movably coupled to the base; a lighting unit supported by the body, the lighting unit including a light emitting diode; a lens coupled to the base of the body and surrounding the lighting unit; a terminal block supported within the interior cavity of the body, the terminal block configured to connect to a power source and provide electrical energy to the lighting unit to illuminate the light emitting diode, the cover being 
The closest prior art of record: Townsend (US 2013/0087672 Al), Wu (US 2007/001399211), Feller et al. (US 2015/0198317 A1), Young et al. (US 2019/0178472 A1), and Maurice (US 5,403,976 A), teach, suggest, or disclose various features of the claimed invention, but fail to teach, suggest, or disclose, alone or in combination: “…a cover movably coupled to the base…a lens coupled to the base of the body and surrounding the lighting unit; a terminal block supported within the interior cavity of the body, the terminal block configured to connect to a power source and provide electrical energy to the lighting unit to illuminate the light emitting diode, the cover being selectively movable relative to the base to provide access to the terminal block within the interior cavity; and a locking mechanism supported on the cover that engages the base to maintain the cover in a closed configuration…,” wherein “movably coupled” is understood by the Examiner to refer to a connection between the base and cover that allows relative movement between the two, but does not result in decoupling due to said relative movement, and as recited in combination with all of the limitations of claim 18.
Claims 19-20 are allowed as they depend upon, and further limit, allowed claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896